QUINCE, J.,
concurring in part and dissenting in part.
I agree with many of the changes to the rules with the exception of the majority’s rejection of proposed new rule 5-1.2(d). This rule would require a lawyer to actually sign his or her trust account- checks and not leave that to nonlawyers or have some*811one use a signature stamp. We have seen a number of cases during my tenure on this court where the lawyer has alleged that missing money was taken by an employee, albeit a trusted employee. While such a requirement might be inconvenient in some circumstances, I believe it is a small price to pay for further protection of the public. Therefore, I would require that trust account checks be signed by the lawyer.